ON MOTION FOR REHEARING.
HAWKINS, Judge.
Appellant insists that we committed error in disposing of his bill of exception number six. We are in. complete accord with the position of counsel for appellant that it is a splendid index of one’s good reputation that his conduct: has never been such as to cause discussion of it. We find nothing in our original opinion intimating to the contrary. Bill of' exception number six recites that a witness: “* * * had testified that the defendant’s reputation for honesty and integrity was good and on cross examination by the State testified that *272he had never heard it discussed much either way, then upon redirect examination by the defendant’s counsel testified that he had never heard the defendant’s reputation questioned up to the time of the alleged offense, then be it remembered that the district attorney at this juncture stated in the presence and hearing of the jury and the following proceedings were had: Mr. South: It is their own witness (referring to Tate) and for them to suggest that they had not heard it questioned, it is leading and objectionable from several standpoints. For counsel to put these remarks into the witness’ mouth, and we object to it. It is his own witness. The Court: It is not a proper question to have been asked under any circumstances, but proceed to question this witness.”
Appellant construed the court’s remark to be a comment on the weight of the evidence. We are not able to so view it. From the language of the district attorney we do not understand he was objecting to the evidence which was elicited, but was complaining of the form of the question by which it was developed. The question to which the district attorney and the court referred is not shown in the bill. We gather that the trial judge also thought the form of the question objectionable because he said so. Whether he was right or wrong, it is impossible for us to know in the absence of the question over which the incident arose. In McCullar v. State, 36 S. W., 585, upon which appellant relies, the statement of the court was not directed to the form of the question, but was a direct comment on the weight of the evidence. The same is true regarding other cases cited .by appellant in his motion for rehearing, viz: Mahaney v. State, 95 Texas Crim. Rep., 443, 254 S. W., 946; Blumenthal v. State, 98 Texas Crim. Rep., 601, 267 S. W., 727; Ables v. State, 103 Texas Crim. Rep., 456, 281 S. W., 858; Ariola v. State, 105 Texas Crim. Rep., 563, 289 S. W., 385; Melton v. State (Texas Crim. App.), 124 S. W., 910. We are unable to construe the court’s remark as a comment on the evidence.
Appellant also insists that we were in error in not sustaining his complaint shown by bills of exception numbers eight, nine and ten. From said bills it appears that appellant was offering to prove that, after the car was stolen and before appellant was shown to have had any connection with it, a party by the name of Bell, in company with Joe Mayfield, was offering the car for sale in another county. If appellant had been convicted for theft of the car, the exclusion of the proposed testimony would, in the writer’s mind, have presented a serious question. Both the count charging theft and the one charging receiving and *273concealing the car were submitted to the jury, which found appellant guilty under the latter count. Evidence of the offer by Bell to sell the car, appellant not being present at the time, had some bearing on the question of whether appellant was the probable thief, but he was acquitted of theft. We are unable to see in what manner the proposed testimony could throw any light on appellant’s subsequent connection with the stolen car. It would seem immaterial to show that at a prior time other parties had made an effort to dispose of the car. The issue was whether appellant’s connection with it was such as to characterize him as a receiver or concealer of it, knowing it to have been stolen.
Believing the case to have been properly disposed of originally, appellant’s motion for rehearing is overruled.

Overruled.